internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc dom corp 4--plr-115143-99 date date number release date legend purchaser target target a date b date c company official tax professional outside tax professionals this responds to your authorized representatives’ letter dated date requesting on behalf of the taxpayers identified above an extension of time under sec_301_9100-1 through sec_301_9100-3 of the procedure and administration regulations to file elections purchaser and sellers are requesting an extension to file sec_338 elections under sec_338 and sec_338 of the internal_revenue_code and sec_1_338_h_10_-1 of the income_tax regulations with respect to purchaser's acquisition of the stock of target and target the elections on date a additional information was received in a letter dated date the material information is summarized below plr-115143-99 purchaser which at the time of the below described acquisitions was publicly traded is a subchapter_c_corporation and is the common parent of a consolidated_group that has a calendar taxable_year and uses the accrual_method of accounting prior the below described acquisitions target and target were wholly owned by sellers individuals whose names addresses and ownership interests are set forth in the above redacted legend and were subchapter_s_corporations within the meaning of sec_1361 both targets had a calendar taxable_year used the cash_method_of_accounting and did not have any subsidiaries it is represented that on date a purchaser acquired all of the stock of target and target from sellers for a combination of cash and stock of purchaser in fully taxable transactions it is also represented that purchaser was not related to sellers within the meaning of sec_338 sellers' receipt of stock of purchaser did not qualify in whole or part under sec_351 and purchaser's acquisition of target and target stocks qualified as qualified_stock purchases as defined in sec_338 following the acquisitions target and target were included in purchaser’s consolidated_return as c corporations parent and sellers intended to file the elections the elections were due on date b however for various reasons valid elections were not filed on date c which is after the due_date for the elections company official tax professional outside tax professionals sellers and authorized representatives discovered that valid elections had not been filed subsequently this request was submitted under sec_301_9100-1 for an extension of time to file the elections the period of limitations on assessments under sec_6501 has not expired for parent’s and its related entities’ target 1's target 2's or the sellers’ taxable_year s in which the acquisitions occurred the taxable_year in which the elections should have been filed or for any taxable years that would have been affected by the elections had they been timely filed further the applicable taxable years have not been examined and the service has not discovered that the elections were not timely made and all returns were filed as if valid elections had been timely filed sec_338 permits certain stock purchases to be treated as asset acquisitions if the purchasing_corporation makes or is treated as having made a sec_338 election under sec_338 and the acquisition is a qualified_stock_purchase sec_1_338-1 provides that a sec_338 election is an election to apply sec_338 to target sec_338 specifies the requirements for making a sec_338 election sec_1_338_h_10_-1 provides that if a sec_338 election is made for target a sec_338 election is deemed made for target sec_338 defines a qualified_stock_purchase as any transaction or series of transactions in which stock meeting the requirements of sec_1504 of corporation is acquired by another corporation by purchase during the month acquisition period sec_338 provides that the term purchase means any acquisition of plr-115143-99 stock but only if i the basis of the stock in the hands of the purchasing_corporation is not determined i in whole or in part by reference to the adjusted_basis of such stock in the hands of the person from whom acquired or ii under sec_1014 relating to property_acquired_from_a_decedent ii the stock is not acquired in an exchange to which sec_351 sec_354 sec_355 or sec_356 applies and is not acquired in any other transaction described in regulations in which the transferor does not recognize the entire amount of the gain_or_loss realized on the transaction and iii the stock is not acquired from a person the ownership of whose stock would under sec_318 other than paragraph thereof be attributed to the person acquiring such stock sec_338 permits the purchasing and selling corporations to elect jointly to treat the target_corporation as deemed to sell all of its assets and distribute the proceeds in complete_liquidation the sale of stock included in the qualified_stock_purchase generally is ignored a sec_338 election may be made for target only if it is a member of a selling_consolidated_group a member of a selling affiliated_group filing separate returns or an s_corporation sec_1_338_h_10_-1 gain_or_loss on the deemed sale is included in the consolidated_return of the selling group unless the target_corporation is a member of a selling affiliated_group filing separate returns or an s_corporation sec_1_338_h_10_-1 provides that a sec_338 election may be made for the target_corporation if the purchasing_corporation makes a qualified_stock_purchase of the target_corporation stock sec_1_338_h_10_-1 and provide that if a sec_338 election is made for the target_corporation it is irrevocable and a sec_338 election is deemed made for the target_corporation sec_1_338_h_10_-1 provides that a sec_338 election is jointly made by a purchaser and the selling_consolidated_group or the selling affiliate or the s_corporation shareholders on form_8023 in accordance with the instructions to the form the regulations further provide that the election must be made not later than the 15th day of the ninth month beginning after the month in which the acquisition_date occurs the instructions to form_8023 provide that if a sec_338 election must be made jointly by the purchasing_corporation and the common parent of the selling_consolidated_group or selling affiliate or s_corporation shareholders the instructions provide that the form must be signed by each person authorized to act on behalf of each corporation and if it made for an s_corporation it must be signed by each s_corporation shareholder who sells target stock in the qsp the instructions further provide that the signatures dates and titles if applicable of those persons must be provided in a signature attachment and they provide specific details as to the preparation of the signature attachment and its attachment to form_8023 sec_1_1502-77 provides that the common parent for all purposes other than for several purposes not relevant here shall be the sole agent for each subsidiary in the group duly authorized to act in its own name in all matters relating to the tax_liability of the consolidated_return_year see also form_8023 and the instructions thereto plr-115143-99 under sec_301_9100-1 c the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i provided the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301 a in this case the time for filing the elections is fixed by the regulations ie sec_1_338_h_10_-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for purchaser and the sellers to file the elections provided purchaser and sellers show they acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by purchaser target target company official tax professional outside tax professionals sellers and authorized representatives explain the circumstances that resulted in the failure to timely file valid elections the information establishes that the taxpayers filed their returns as if valid elections had been made that their returns have not yet been examined and that the service has not discovered that the elections have not been filed the information also establishes that competent tax professionals were responsible for the elections and were aware of all relevant facts that parent and sellers relied on the tax professionals to make the elections and that the interests of the government will not be prejudiced if relief is granted see sec_301_9100-3 and v based on the facts and information submitted including the representations made we conclude that purchaser and sellers have shown they acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly an extension of time is granted under sec_301 -1 until days from the date_of_issuance of this letter for purchaser and the sellers to file the elections with respect to plr-115143-99 the acquisition of the stock of target and target as described above the above extension of time is conditioned on purchaser having acquired the applicable sellers’ target and target stocks in qualified_stock purchases within the meaning of sec_338 on date a purchaser and all of the applicable sellers signing the elections purchaser and all of the applicable sellers treating the acquisition sale of the target 1’s and target 2's stock as sec_338 transactions and the taxpayers’ sellers’ purchaser’s and target 1’s and target 2's tax_liability if any being not lower in the aggregate for all years to which the elections apply than it would have been if the elections had been timely made talking into account the time_value_of_money no opinion is expressed as to the taxpayers’ tax_liability for the years involved a determination thereof will be made by the district director’s office upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers’ liability is lower sec_301_9100-3 purchaser and the sellers must file the elections in accordance with sec_1_338_h_10_-1 that is new elections on form_8023 must be executed on or after the date of this letter which grants an extension and filed in accordance with the instructions to the form a separate form for each target is necessary see announcement -2 1998_2_irb_38 a copy of this letter should be attached to the election forms purchaser and the sellers must amend their returns since they reported the transactions as sec_338 transactions for the year in with the transactions were consummated to attach to the return a copy of this letter and the elections we express no opinion as to whether the acquisition sale of target and target stocks qualify as qualified_stock purchases under sec_338 whether the acquisition sale of target and target stocks qualify for sec_338 treatment or if sec_338 is applicable as to the amount and character of gain_or_loss if any recognized by target and target and thus by the applicable sellers on target 1's and target 2's deemed asset sales and deemed liquidation in addition we express no opinion as to the tax consequences of filing the elections late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing the elections late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations made by the taxpayers however the district_director s should verify all essential facts in addition notwithstanding that an extension is granted under sec_301_9100-1 to file the elections penalties and interest that would otherwise be applicable if any continue to apply this letter is directed only to the taxpayer s who requested it section plr-115143-99 k provides that it may not be used or cited as precedent a copy of this letter is being sent to the first and second listed authorized representative pursuant to the powers of attorney on file in this office sincerely yours assistant chief_counsel corporate by bernita thigpen deputy assistant chief_counsel corporate
